Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 07/11/2016. It is noted, however, that applicant has not filed a certified copy of the KR 10-2016-0022454  application as required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the moving rail in figure 11 and 17 are confusing as to how it is distinguishable from the sliding rail of the previous figures and embodiments.  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 272.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Slidable tray for a microwave apparatus.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "predetermined interval" in claim 11 is a relative term which renders the claim indefinite.  The term "predetermined interval" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The maximum and minimum distances that are required for travel are indefinite and as such the examination is proceeding under the presumption the applicant means forward and rearward distances of the insertable apparatus.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KR 1020010047058 Park (hereinafter “Park”).
Regarding Claim 1, Park discloses:
A cooking appliance (main body 1) comprising:
a main body having a cooking chamber (cavity 3);
a coupler (coupler 33) having a pair of pressure surfaces (axis connector 23 is an angled mating surface on rotatable tray 20 that is present in its mirrored form on coupler 33, see fig. 2 below, whereby the inner underside surfaces that make the contact are the pressure surfaces of the instant application; page 4 par. 10);
a tray (rotatable tray 20) provided to be withdrawable from the cooking chamber (abstract page 1) by sliding movement (abstract page 1) and having a pair of seating projections (axis connector 23) each capable of being brought into contact with the pair of pressure surfaces and being rotatably pushed by the coupler (page 4 par. 10).
 
Regarding Claim 2, Park discloses:
The cooking appliance according to claim 1 (as discussed above),
wherein the pair of seating projections (axis connector 23) are disposed to correspond to the pair of pressure surfaces (discussed above) disposed on one side and the other side of the 

Regarding Claim 3, Park discloses:
The cooking appliance according to claim 1 (as discussed above)
wherein the pair of pressure surfaces are inclined in directions opposite to each other at one side and the other side of the coupler (see figure 2 below).

    PNG
    media_image1.png
    495
    834
    media_image1.png
    Greyscale


Regarding Claim 4, Park discloses:  
The cooking appliance according to claim 1 (as discussed above) further comprising:
a sliding member (tray supporting element 10) on which the tray is rotatably supported thereon (page 4 par. 10, page 5 par. 1), the sliding member being movable together with the tray such that the tray is inserted into the cooking chamber or withdrawn from the cooking chamber (page 4 par. 10, page 5 par. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 1020010047058 Park (hereinafter “Park”) in view of US 5338922 A Kim (hereinafter “Kim”). 
Regarding claim 5, Park teaches The cooking appliance according to claim 4 (as discussed above) and further discloses a sliding rail (guide rail 12, page 8 par. 2) and in the cooking chamber to guide the movement of the sliding member (tray 4; abstract page 1; column 2 lines 58-68).  Park does detachably disposed.  However, Kim teaches detachably disposed (column 3 lines 32-35).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Park reference, such that detachably disposed, as suggested and taught by Kim, for the purpose of providing an advantage for assembling and disassembling the tray to/from the rollers (Kim column 3 line 32) and to facilitate easier cleaning. 

Regarding claim 11, Park and Kim teach the cooking appliance according to claim 5 as discussed above.  Kim further teaches further comprising: a guide member (guide rails 9 and 9A) provided to interfere with the movement of the sliding member (tray 4), and, wherein the guide member includes: a movement restriction rail configured to restrict movement in a direction perpendicular to a direction of movement of the sliding member along the sliding rail; and a stopper (stoppers 11 and 11A) disposed on a movement path of a restriction protrusion (the rollers of tray 4 serve as a restriction protrusion because they interact with stoppers 11 and 11A to stop the movement of the tray as it is being inserted and withdrawn from the cavity) protruding from the sliding member to restrict the sliding member (column 4 lines 27-38; column 4 lines 56-59) from moving over a predetermined interval (column 4 lines 56-59; stoppers in Kim restrict the maximum forward and backwards movement length of the tray 4 because they are installed at both ends of the of the guide rails, a forward position and a rearward position therefore restricting movement over a predetermined interval within the cavity).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include further comprising: a guide member provided to interfere with the movement of the sliding member, and, wherein the guide member includes: a movement restriction rail configured to restrict movement in a direction perpendicular to a direction of movement of the sliding member along the sliding rail; and a stopper disposed on a movement path of a restriction protrusion protruding from the sliding member to restrict the sliding member from moving over a predetermined interval, as suggested and taught by Kim, for the purpose of providing of advantageously creating a resisting force against gravity (Kim column 2 lines 58-68)

Claim 6, 7, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2001-0047058 A Park (hereinafter “Park”) in view of US 5338922 A Kim (hereinafter “Kim”) in view of KR10-2006-0022426A Choi (hereinafter “Choi”) . 
Regarding claim 6, Park and Kim teach The cooking appliance according to claim 5 (as discussed above) and Park further discloses wherein the sliding rail (guide rail 12) includes: a seating rail (guide rails 12) on which the sliding member (tray supporting element 10)  is seated when the center of rotation of the tray is located on top of the coupler (page 5 par. 2); a lifting rail (descent course 14) extending from the seating rail and being inclined so that the sliding member vertically moves up and down together with the movement of being withdrawn from the cooking chamber or inserted into the cooking chamber (page 5 par. 2).  Choi is considered analogous art because Choi teaches a moving rail design for use on a kitchen appliance that solves the same problem as the moving rail in the instant application and that is to facilitate the insertion and removal or a tray or drawer. Choi teaches a moving rail (draw out rail 450) extending from the lifting rail (mounting portion 452), the moving rail provided to move in a direction in which the sliding member is withdrawn or inserted (page 10 par. 3).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Park and Kim references, to include a moving rail extending from the lifting rail, the moving rail provided to move in a direction in which the sliding member is withdrawn or inserted, as suggested and taught by Choi, for the purpose of providing  the advantage of maximizing the space conjugation of the receiving chamber the size moreover increases 

Regarding claim 7, Park, Kim and Choi teach the cooking appliance according to claim 6 as discussed above.  Park further teaches wherein the lifting rail (descent course 14) has a vertical height equal to or greater than a height between a lower portion of the pair of seating projections and an upper portion of the coupler (page 5, par. 2). Park discloses the claimed invention except for vertical height equal to or greater than a height between a lower portion of the pair of seating projections and an upper portion of the coupler. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the vertical height equal to or greater than the height between the coupler and seating projections, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to design the vertical height of the inclined angle to be greater than or equal to the height of the difference between the coupler and seating projections for the purpose of allowing the tray support member to be cross meshed or disconnected from the coupler and axis connector when the tray support member is moved inwardly or outwardly).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Park and Kim reference, such that wherein the lifting rail has a vertical height equal to or greater than a height between a lower portion of the pair of seating projections and an upper portion of the coupler for the purpose of providing the advantage of providing a means for a tray to be coupled and decoupled from a coupler when the tray is moved forwards and backwards    

Regarding claim 8, Park, Kim and Choi teach the cooking appliance according to claim 6 as discussed above.  Choi further teaches wherein the moving rail (draw out rail 450) is configured to have a downward inclination angle (see fig below) in a direction in which the tray is withdrawn (page 9 par. 8).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Park, and Kim references, to include wherein the moving rail is configured to have a downward inclination angle in a direction in which the tray is withdrawn, as suggested and taught by Choi, for the purpose of providing the advantage of lifting or seating a tray or drawer into a desired position when the tray or drawer is removed or inserted into a cavity. 

    PNG
    media_image2.png
    386
    729
    media_image2.png
    Greyscale

Regarding claim 9, Park, Kim and Choi teach the cooking appliance according to claim 6 as discussed above.  Park and Kim teach also teach, wherein the sliding member includes: a plurality of sliding rollers rotatably provided on both sides thereof and provided to move along the sliding rail, and wherein the seating rail, the lifting rail, and the moving rail include: a plurality of the seating rails, a plurality of the lifting rails, and a plurality of the moving rails (as discussed above) respectively corresponding to the plurality of sliding rollers (Park moving roller 13; Kim rollers 8 and 8A, see Park figure below)  so that the sliding members move in parallel.  The Merriam-Webster dictionary defines  Park and Kim show two seating rails, lifting rails and moving rails in their figures because two are required to retain the sliding member.  It would have been obvious to one of ordinary in the art at the time of the invention was made to include a plurality of the seating rails, a plurality of the lifting rails, and a plurality of the moving rails respectively corresponding to the plurality of sliding rollers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include a plurality of the seating rails, a plurality of the lifting rails, and a plurality of the moving rails respectively corresponding to the plurality of sliding rollers, as suggested and taught by Park, Kim and Choi, for the purpose of enabling the tray or drawer to maintain its vertical and horizontal position as it is being inserted and removed from a cavity  in order to maintain rotational, vertical and horizontal stability in a predetermined space of the cavity and to facilitate ease .
    PNG
    media_image3.png
    550
    849
    media_image3.png
    Greyscale


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2001-0047058 A Park (hereinafter “Park”) in view of US 5338922 A Kim (hereinafter “Kim”) in view of KR10-2006-0022426A Choi (hereinafter “Choi”) in view of DE 102014214170 A1 Schaller (hereinafter “Schaller”). 
Regarding claim 10, Park, Kim and Choi teach the cooking appliance according to claim 9 as discussed above.  Park, Kim and Choi do not teach wherein the plurality of sliding rollers include: a first sliding roller, a second sliding roller adjacent to the first sliding roller, and a third sliding roller adjacent to the second sliding roller, and wherein spacing between the first and the second sliding rollers is different from spacing between the second and the third sliding rollers.  Schaller is considered analogous art because Schaller teaches a roller, a food support system and a domestic cooking appliance (par. 1) the domestic cooking appliance can be an oven, a microwave appliance, an wherein the plurality of sliding rollers include: a first sliding roller (roller 18) , a second sliding roller (roller 19) adjacent to the first sliding roller (rollers 18, 19 and 20, 21 being arranged in pairs, par. 49 lines 316 to 317), and a third sliding roller (roller 20) adjacent to the second sliding roller (rollers 18, 19 and 20, 21 being arranged in pairs, par. 49 lines 316 to 317), and wherein spacing between the first and the second sliding rollers is different from spacing between the second and the third sliding rollers (see Schaller fig. 3 below).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Park, Kim and Choi reference, to include wherein the plurality of sliding rollers include: a first sliding roller, a second sliding roller adjacent to the first sliding roller, and a third sliding roller adjacent to the second sliding roller, and wherein spacing between the first and the second sliding rollers is different from spacing between the second and the third sliding rollers, as suggested and taught by Schaller, for the purpose of providing the advantage of allowing a first and second roller to support a tray load while a trailing roller at a different spacing supports rear load and provides anti rotation when the tray or drawer is loaded unequally.

    PNG
    media_image4.png
    373
    723
    media_image4.png
    Greyscale

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2001-0047058 A Park (hereinafter “Park”) in view of KR10-2006-0022426A Choi (hereinafter “Choi”) . 
Regarding claim 12, Park teaches The cooking appliance according to claim 4 as discussed above and further teaches further comprising: a sliding roller (moving roller 13) rotatably disposed (having a roller be rotatably disposed is notoriously old and well known in the art of bearings, rollers and sliding mechanisms to facilitate a reduction of friction between surfaces to ease movement of an apparatus relative to another apparatus) on an inner wall of the cooking chamber (page 5 par. 1 identifies the roller and supporting members to be within the cavity 3) to correspond to a side of the sliding member (tray supporting element 10), wherein the sliding member includes a sliding rail (guide rail 12, page 8 par. 2)  provided on the side of the sliding member to guide the movement of the sliding member (tray 4; abstract page 1; column 2 lines 58-68), and, wherein the sliding rail includes: a seating rail (guide rails 12)  on which the sliding roller is seated when the center of rotation of the tray is located at the top of the coupler (page 5 par. 2); a lifting rail (descent course 14)  extending from the seating rail and sloping downwardly from the seating rail (see Park fig. 4 below) to move upwardly with the movement of the sliding member in a withdrawing direction (see Park fig. 4 below).  Park does not teach and, a moving rail extending from the lifting rail, the moving rail provided to allow the sliding member to move in the withdrawing or insertion direction.  However, Choi teaches and, a moving rail (draw out rail 450) extending from the lifting rail (mounting portion 452), the moving rail provided to allow the sliding member to move in the withdrawing or insertion direction (page 10 par. 3).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Park reference, to include/such that and, a moving rail extending from the lifting rail, the moving rail provided to allow the sliding member to move in the withdrawing or insertion direction, as suggested and taught by Choi, for the purpose of providing . 

    PNG
    media_image5.png
    474
    1034
    media_image5.png
    Greyscale



    PNG
    media_image2.png
    386
    729
    media_image2.png
    Greyscale




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 1020010047058 Park, KR10-2006-0022426A Choi, DE 102014214170 A1 Schaller, and US 5338922 A Kim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6619.  The examiner can normally be reached on 6:30 a.m to 3:30 p.m Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM MICHAEL. ECKARDT
Examiner
Art Unit 4155



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761